                                    1   Lawrence J. Semenza, III, Esq., Bar No. 7174
                                        Email: ljs@skrlawyers.com
                                    2   Christopher D. Kircher, Esq., Bar No. 11176
                                        Email: cdk@skrlawyers.com
                                    3   Jarrod L. Rickard, Esq., Bar No. 10203
                                    4   Email: jlr@skrlawyers.com
                                        Katie L. Cannata, Esq., Bar No. 14848
                                    5   Email: klc@skrlawyers.com
                                        SEMENZA KIRCHER RICKARD
                                    6   10161 Park Run Drive, Suite 150
                                        Las Vegas, Nevada 89145
                                    7   Telephone: (702) 835-6803
                                    8   Facsimile: (702) 920-8669

                                    9   Attorneys for Plaintiff Bridgett Dahl

                                   10                               UNITED STATES DISTRICT COURT
                                   11                                       DISTRICT OF NEVADA
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150




                                         BRIDGETT DAHL,                                   Case No.: 2:18-cv-02225-APG-DJA
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13                                Plaintiff,           STIPULATION AND ORDER TO
                                   14    v.                                               CONTINUE SCHEDULED DEADLINES

                                   15    JACOB MANDRUSIAK,                                (Fourth Request)

                                   16                                Defendant.
                                   17
                                   18          Plaintiff Bridgett Dahl ("Plaintiff") and Defendant Jacob Mandrusiak ("Defendant")

                                   19   (together, the "Parties"), by and through their respective counsel of record, hereby submit this

                                   20   Stipulation and Order to Continue Scheduled Deadlines Fourth Request (the "Stipulation"). The

                                   21   Parties first stipulated to extend the discovery deadlines, which was filed on March 13, 2019

                                   22   (ECF No. 10), and the Order granting said stipulation was filed on March 26, 2019 (ECF No.

                                   23   11). The Parties entered into a second stipulation for an extension of time on May 9, 2019 (ECF

                                   24   No. 13), and the Order granting said stipulation was filed on May 14, 2019 (ECF No. 16). And

                                   25   most recently, the Parties entered into a third stipulation for an extension of time on August 13,

                                   26   2019 (ECF No. 38), and the Order granting said stipulation was filed on August 14, 2019 (ECF

                                   27   No. 40).

                                   28   ///


                                                                                    1
                                        Case 2:18-cv-02225-APG-DJA Document 41 Filed 08/27/19 Page 2 of 2




                                    1          On August 14, 2019, Defendant filed a Motion for Summary Judgment ("MSJ") (ECF

                                    2   No. 39). Presently, Plaintiff's response to Defendant's MSJ is due September 4, 2019. The Court

                                    3   has not set a hearing date on Defendant's MSJ. Plaintiff requires additional time to prepare the

                                    4   response to Defendant's MSJ as Plaintiff's lead counsel has been traveling for depositions and

                                    5   other members of his office are in trial. Additionally, Plaintiff requires additional time to file a

                                    6   dispositive motion. Defendant has no objection and joins in the request. Therefore, the Parties

                                    7   request that the deadline to file dispositive motions be extended eight days and the deadline for

                                    8   Plaintiff's response to Defendant's MSJ be extended one week.

                                    9          The new deadlines would be as follows:

                                   10                Event/Deadline                        Current Date                  New Date

                                   11    Dispositive motions                              August 29, 2019            September 6, 2019
SEMENZA KIRCHER RICKARD




                                   12
 10161 Park Run Drive, Suite 150




                                         Response to Defendant's MSJ                     September 4, 2019          September 11, 2019
   Telephone: (702) 835-6803
    Las Vegas, Nevada 89145




                                   13
                                         Pre-Trial Order                                 September 16, 2019              No change
                                   14
                                   15   Dated this 27th day of August, 2019.          Dated this 27th day of August, 2019
                                   16
                                        SEMENZA KIRCHER RICKARD                       WILSON ELSER MOSKOWITZ EDELMAN &
                                   17                                                 DICKER LLP

                                   18   /s/ Jarrod L. Rickard                         /s/ Jonathan C. Pattillo
                                        Lawrence J. Semenza, III, Esq.                Michael P. Lowry, Esq.
                                   19   Christopher D. Kircher, Esq.                  Jonathan C. Pattillo, Esq.
                                   20   Jarrod L. Rickard, Esq.                       300 South 4th Street, 11th Floor
                                        Katie L. Cannata, Esq.                        Las Vegas, Nevada 89101
                                   21   10161 Park Run Drive, Suite 150               Attorneys for Jacob Mandrusiak
                                        Las Vegas, Nevada 89145
                                   22   Attorneys for Plaintiff Bridgett Dahl
                                   23
                                   24   IT IS SO ORDERED:

                                   25
                                                                                UNITED STATES MAGISTRATE JUDGE
                                   26
                                   27                                                     August 28, 2019
                                                                                DATED:
                                   28


                                                                                     2
